Citation Nr: 0941943	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-34 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran active duty from January 20, 1976 to April 27, 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision from the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

The Veteran's period of service from January 1976 to April 
1976 was not during a period of war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice- 
connected pension benefits have not been met. 38 U.S.C.A. 
§§ 1501, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Statutes and Regulations

The Veteran is seeking non-service-connected VA pension 
benefits.

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  A veteran 
meets the service requirements if such veteran served in the 
active military, naval, or air service: (1) for ninety (90) 
days or more during a period of war, (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability, (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war, or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non-
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


Factual Background and Analysis

The relevant period of war surrounding the Veteran's active 
duty is the Vietnam era.  For veterans who served on active 
duty in the Republic of Vietnam, recognized service during 
the Vietnam War extends from a period beginning on February 
28, 1961 and ending on May 7, 1975.  For veterans who did not 
serve in the Republic of Vietnam, recognized service during 
the Vietnam War extends from a period beginning on August 5, 
1964 and ending on May 7, 1975.  38 C.F.R. § 3.2(f).

In this case, the record shows that the Veteran never served 
during a period of war.  His DD Form 214 shows active service 
in United States Navy from January 20, 1976 to April 27, 
1976, which is subsequent to the Vietnam War and prior to the 
Persian Gulf War.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  
No other service has been verified and the Veteran has not 
alleged that he had any additional periods of active service.  
Because his active duty period does not involve a period of 
war, the Veteran does not meet the eligibility requirements 
for non-service-connected pension benefits.  Accordingly, his 
claim must be denied as a matter of law.  See Sabonis, 6 Vet. 
App. at 430.

The Board has also considered the Veteran's testimony 
provided during his January 2007 phone interview with a 
Decision Review Officer (DRO).  Although he acknowledged that 
he did not serve during a statutorily mandated period of war, 
he nonetheless argues that he would have served during a 
period of war had he been allowed to do so.  While it appears 
that the Veteran's essential argument is that the denial of 
his claim is inequitable, the Board is without authority to 
grant relief on this basis.  The Board is bound by the law 
made applicable to it by statute, regulations, and the 
precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).

Thus, we are wholly without authority to disregard the 
applicable law, notwithstanding any extenuating circumstances 
or claims of fairness.  Congress did not enact any exceptions 
to the above-discussed legal provisions which would permit a 
grant of the requested benefit, and in this case, there is no 
legal basis on which the Veteran's claim can be granted.  

In this case a preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

However, the VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from 
providing assistance in obtaining evidence where the claimant 
is ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

In addition, VA's General Counsel has held that the notice 
and assistance requirements of the VCAA are not applicable 
where there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  The General Counsel reasoned that there was 
no reasonable possibility that such a claim could be 
substantiated.  VAOPGCPREC 5-2004 (2004).  Similarly the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA was not applicable where the outcome 
was controlled by the law, and the facts were not in dispute.  
Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


